Order, Supreme Court, New York County (Richard Lowe, III, J.), entered June 27, 2000, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied, and the complaint reinstated.
Plaintiff was injured when a vehicle in which she was a passenger left the roadway and struck a telephone pole. Supreme Court, finding that plaintiff did not sustain a serious injury for purposes of Insurance Law § 5102 (d), granted defendants’ motion for summary judgment dismissing the complaint. We reverse.
In opposing defendants’ motion, plaintiff’s experts opined that plaintiff suffered bulging and herniated discs causally related to the accident, that these injuries were permanent, and that plaintiff’s injuries resulted in a significant and quantified limitation in her range of motion. In view of this, Supreme Court could not conclude, as a matter of law, that plaintiff had not suffered a serious injury (Lesser v Smart Cab Corp., 283 AD2d 273, 274; Moore v Tappen, 242 AD2d 526, 527). Accordingly, defendants’ motion should have been denied. Concur— Tom, J.P., Andrias, Rubin, Buckley and Friedman, JJ.